Title: Abigail Adams to William Smith, 6 February 1798
From: Adams, Abigail
To: Smith, William


        
          Dear sir
          Philadelphia 6th Febry 1798
        
        I received your Letter of Jan’ry and observed Your communication, somewhat alterd to better suit the Times. I though the alteration not amiss. the paper you inclosed to me I put into the Hands of the President. he could not apply the Character as he did not recollect that any such person had applied. I had an opportunity of shewing it to the secretary at War. he was at no loss, and mentiond a circumstance of one Gentleman who had put his Name to a Paper in recommendation of that same Person, who had written a private Letter giving his reasons for so doing, but at the Same time recommending an other person as much more Suitable for the place. Gentlemen who recommend to office; should consider that as far as their recommendation has an influence, they are answerable to their Country for the proper discharge of the trust, and that in very many instances, recommendations are the only grounds upon which the Executive can act, for it is impossible to have a personal knowledge, in a Country so extensive as this, and tho it may be the Wish and desire of the Executive to appoint to office only such persons as will faithfully discharge the trust reposed in them he may frequently, by the facility with which respectable people are led to recommend those who apply to them for office, give to those from whom he would withold, if he had a personal knowledge of them, and after all the bluster and racket which has been made by those who would readily engrose all power to themselves, concerning Executive Patronage, it is attended with much trouble and great anxiety, and as Louis the 14 once observed, that when he appointed a man to office, he made 99 Enemies and one ungratefull person, for every person who applies considers his own claims as the best, and his own pretensions the strongest. Since I have been here, I have known a Member of Congress quit his Seat and go home, vowing he would

not return again, merely for being dissapointed in a recommendation which he gave.— The Jacobins think they have little Chance, and are therefore for taking from the President the power vested in him by the constitution. the Question has not yet been determined respecting the foreign intercourse Bill as it is term’d, that gives place to a very dirty Buisness which has already occupied the house 3 days, and is like to continue 3 days longer for ought I see. yet it is a subject which as Gentlemen I should suppose might have been setled in one day. the papers will give you a statement of the Buisness. Mr Griswold is a very respectable Member from the state of Conneticut, a Gentleman of Strong sensibility and high spirit, but very fortunately on this occasion so far respected the House and the Decorum due to it whilst sitting, that he restraind his uplifted Hand, and withheld the blow he was just going to lay upon Lyon.— Party, Party Spirit enters into this degrading buisness, and it is thought that 2 thirds of the House will not vote for the expulsion of this unclean Beast; you will find on the Nay side citizen Nicholas and citizen Jacobins from our own state I doubt not.
        Not a word yet from our Envoys either they are held, in durance vile, or their dispatches are intercepted. knowing how great the anxiety of our Country must be, I am certain they would take early and constant measures to inform their Government. Mr Murrey writes in one of his dispatches, that he learnt that no communication was permitted them with any citizen of France, that they were not allowd even to speak to them. this being the case, no communications can be made but such as our good Allies chuse—
        You will see in Fennos paper of the 5 & 6th of Feb’ry “observations upon the operation of the French Constitution[”] &c written by the same Hand as those which I sent you before. you will judge of the propriety of having them Published in Boston. the People of N England generally read more, and judge better than they do here, where so many discordent particles are jumbled together as in this city. as you take the papers I do not think it worth while to inclose them to you—
        Mr otis got in this morning and will add one to the respectable Number of Federilist, but it is a Sad thing to have such a ——— worse than dead weight attachd to them, benumbing every active measure, and opposing every dignified proposition.
        my kind regards to mrs smith & Children, to the Doctor and Mrs Welch and to all other inquiring Friends— The President

request me to ask you for what you can purchase a genuine pipe of old Maderia wine. you will not forget a hundred Bushels oats for us—even tho you give 2/6 pr Bushel the P——t will send you an order upon Genll Lincoln for any sum of money you may lay out for him—
        when any vessel is about to Sail for Hamburgh or Bremin, will you be so good as to send mr Adams the latest papers addrest to the care of the different consuls— he complains much for want of intelligence from his Country. I fear he will get less now than ever—
        Let Dr Welch know that the Gentleman mentiond by him is placed upon the List of applicants—
        There are Letters from mr King as late as october & from mr Murrey to the 10 Nov’br they are as much in the dark with respect to our envoys as we are here. if the French are seriously bent upon a decent upon England, no doubt an Embargo has taken place— there will nothing be done in Congress I fear untill we receive dispatches, and whether then any measures for defence can be carried, is by some doubted. the spirit must come from the East & from the North. pray my dear sir, do all in your power to promote the choice of true federilist from our state at the next Election. do not send Men, who would bear to have their faces spit in, or countanance it in others. this constant uphill work is enough to discourage every Man who has not the strength of Hercules, and might be set down for an Eight Labour— my paper admonishes me to subscribe yours &c
        
          A A
        
      